     Case 1:20-cv-00567-DAD-BAM Document 20 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SYLVIA MARIE PEREIRA,                             No. 1:20-cv-00567-DAD-BAM (SS)
12                        Plaintiff,
13          v.                                         ORDER ADOPTING THE PARTIES’
                                                       STIPULATION FOR THE AWARD OF
14   ANDREW SAUL, Commissioner of Social               ATTORNEY’S FEES UNDER THE
     Security,                                         EQUAL ACCESS TO JUSTICE ACT
15
                          Defendant.                    (Doc. No. 19)
16

17

18          On April 17, 2020, plaintiff Sylvia Marie Pereira filed this action seeking review of a final

19   decision of defendant Andrew M. Saul, the Commissioner of Social Security. (Doc. No. 1.) On

20   March 3, 2021, the matter was remanded to the Commissioner of Social Security for further

21   proceedings pursuant to 42 U.S.C. § 405(g). (Doc. No. 17.) On April 15, 2021, the parties filed a

22   stipulation with the court in which the parties agree that plaintiff shall be awarded attorney’s fees

23   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $675.28.

24   (Doc. No. 19.)

25          Good cause appearing, and pursuant to the parties’ April 15, 2021 stipulation, the court

26   orders as follows:

27          1.        Pursuant to the EAJA, 28 U.S.C. § 2412(d), plaintiff is awarded attorney’s fees in

28                    the amount of $675.28;
                                                       1
     Case 1:20-cv-00567-DAD-BAM Document 20 Filed 04/19/21 Page 2 of 2


 1         2.    After the issuance of this order, the government shall consider the assignment of

 2               the EAJA attorney’s fees to plaintiff’s counsel;

 3               a.      Pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010), any such

 4                       assignment will depend on whether the attorney’s fees are subject to any

 5                       offset allowed under the United States Department of Treasury’s (“the

 6                       DOT”) Offset Program;

 7               b.      Fees shall be made payable to plaintiff, but if the DOT determines that

 8                       plaintiff does not owe a federal debt, then the government shall cause the

 9                       payment of attorney’s fees to be made directly to plaintiff’s counsel,

10                       Jonathan O. Peña;

11         3.    Whether the payment of attorney’s fees is made payable to plaintiff or to his

12               counsel, the check will be mailed to plaintiff’s counsel’s mailing address at:

13                       Jonathan O. Peña
                         Peña & Bromberg, PLC
14                       2440 Tulare St., Ste. 320
                         Fresno, CA 93721
15
     IT IS SO ORDERED.
16

17      Dated:   April 19, 2021
                                                         UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                     2
